Citation Nr: 0301036	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-11 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial disability rating for 
a service connected psychiatric disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  

Procedural history

The veteran had active service from October 1974 to June 
1984 and from March 1985 to June 1995.

The veteran was granted service connection for a 
psychiatric disorder, characterized as dysthymic disorder, 
in a November 1998 rating decision.  A 10 percent 
disability rating was assigned.  The veteran disagreed 
with the November 1998 rating decision and initiated this 
appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) 
in June 1999.  

In an October 2001 rating decision, the veteran's 
disability rating was increased to 30 percent.  The 
disability was reclassified as adjustment disorder, 
history of dysthymic disorder.  The veteran continued to 
express his disagreement with the assigned disability  
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated]. 

The veteran failed to report for a travel board hearing at 
the RO which was scheduled to be conducted in June 2002.  
To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing. Accordingly, 
the Board will proceed to a decision on this appeal as if 
the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2002).  


Other issues

The November 1998 rating decision, in addition to granting 
service connection for a psychiatric disorder, also 
involved decisions on seven other issues.  The veteran 
perfected an appeal on one of those issues, the initial 
rating established for service-connected hemorrhoids.  In 
a letter dated April 2001, the veteran withdrew his appeal 
on the issue of entitlement to an increased initial 
disability rating for hemorrhoids; thus, that issue is no 
longer in appellate status.  See 38 C.F.R. § 20.204(c) 
(2002).  No other issues have been appealed.  

The Board also notes that in his January 1998 notice of 
disagreement, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder 
(PTSD).  That claim was denied in an August 1999 rating 
decision.  The veteran did not appeal.


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's 
service-connected psychiatric disorder is manifested 
primarily by a difficulty with anger control, resulting in 
considerable social and occupational impairment.  
Objective clinical findings include a finding of ongoing 
depression and GAF scores from 65 to 90.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
psychiatric disability so as to render impractical the 
application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
the veteran's service-connected psychiatric disability 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2002).

2.  The criteria for an increased disability rating for 
the veteran's service-connected psychiatric disability on 
an extra-schedular basis have not been met. 38 C.F.R. 
3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased initial 
disability rating for his service-connected psychiatric 
disorder, which as indicated in the Introduction is 
currently characterized by the RO as adjustment disorder.  

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The veteran originally did not specifically claim 
entitlement to service connection for a psychiatric 
disorder, but rather referred to an undiagnosed illness, 
manifested by memory and sleep problems.  In May 1997, the 
RO sent the veteran a letter notifying him of the evidence 
needed to support his claim, and specifying the evidence 
that he was responsible to provide and that which the RO 
would obtain for him.  The veteran did not immediately 
respond to this letter, but in January 1998, he sent the 
RO a letter requesting information on his claim.  In March 
1998, the RO again sent the veteran a letter specifying in 
detail the evidence needed from him, and that which the RO 
would obtain.  The veteran did not respond to this letter, 
and in September 1998, the RO sent another letter 
requesting evidence from the veteran.  No response was 
received.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the November 
1998 rating decision, by the May 1999 statement of the 
case (SOC), and by the February 2000, January 2001, and 
October 2001 supplemental statements of the case (SSOCs).

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified service records in 
his April 1995 claim.  The RO requested and obtained his 
service medical records, and in June 1996, the RO 
requested his service personnel records.  These records 
were received in June 1996.  In July 1996, the RO 
requested from the Air Force, specific dates during which 
the veteran served in Southwest Asia.  This information 
was received in November 1996.  In March 1997, the RO 
requested additional clarifying information, and a 
response was received in April 1997.  

The veteran was afforded VA examinations in November 1995, 
July 1998, July 1999 and April 2000.  He requested another 
examination in April 2001 and this was afforded him in 
July 2001.  There is no indication that there exists any 
evidence which has a bearing on this case which has not 
been obtained.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The veteran was informed of his 
right to a hearing and was offered several options for 
presenting personal testimony.  He indicated in the June 
1999 VA Form 9 that he wanted a Board hearing.  He was 
scheduled for a Travel Board hearing in March 2000, but 
requested a postponement.  He was again scheduled for a 
hearing in June 2002, but as described in the Introduction 
he did not report for the scheduled hearing, provided no 
explanation for his absence and has not subsequently 
requested a hearing.  The veteran has submitted statements 
in supported of his claim,  and his representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. 
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
[where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Karnas considerations

The veteran initially filed his claim of entitlement to 
service connection for a psychiatric disability (although 
not characterized by him as such at the time) in April 
1995.  As indicated above, he later appealed the initially 
assigned disability rating.  During the pendency of the 
veteran's claim, VA issued revised regulations amending 
the portion of the rating schedule dealing with 
psychiatric disorders.  

The Court has held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary 
to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, revised statutory or regulatory provisions may 
not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 
10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 57 
(1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

The period on appeal is from April 1995 to present.  The 
veteran's service-connected disability will be evaluated 
under both versions of the schedular criteria to determine 
which, if either, is more favorable.

The Board finds that the former schedular criteria are 
more favorable to the veteran in this case than the 
current criteria, because the current criteria contain 
more rigorous and specific standards for evaluating mental 
illness, many of which are not met in this case.  In 
addition, the former rating criteria are stated in the 
disjunctive.  In other words, under the former rating 
criteria, only one of the disjunctive requirements must be 
met in order for the increased rating to be assigned, 
whereas with the current rating criteria, the evidence 
must prove that the rating criteria as a whole are 
satisfied, nearly approximated, or about as equally 
satisfied as the criteria for the lower rating.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

Specific schedular criteria

Under Diagnostic Code 9433 [dysthymic disorder], the 
following levels of disability are included.

Prior to November 7, 1996, the VA Schedule read as 
follows: 

100% The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Demonstrably 
unable to obtain or retain employment.

70% Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.

50% Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  

30% Definite impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in 
such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9433 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 
(Nov. 9 1993).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991).

Effective November 7, 1996, the provisions of Diagnostic 
Code 9432 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation or 
own name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work and 
social relationships.

30% Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9433 (2002).

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2002).  It 
should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2002).


GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a 
wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family 
members). GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some 
meaningful interpersonal relationships.  GAF scores 
ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 	

Analysis

The veteran is seeking an increased disability rating for 
his service-connected psychiatric disorder, which is 
currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2002) [dysthymic 
disorder].  He essentially contends that his symptoms are 
more severe than is contemplated by the currently assigned 
rating.


Preliminary Matters

(i.) Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a dysthymic 
disorder, the veteran may also have a personality 
disorder.  Governing regulations provide that personality 
disorders are not diseases within the meaning of 
applicable legislation providing for payment of VA 
disability compensation benefits.  See 38 C.F.R. 
§§ 3.303(c), § 4.9, 4.127 (2002).  

However, the Board is precluded from differentiating 
between symptomatology attributed to a non service-
connected disability and a service-connected disability in 
the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

The Board notes that although a VA examiner stated in July 
2001 that the veteran's anger and problems with authority 
were more likely to represent a chronic personality trait, 
the examiner did not distinguish between the 
symptomatology attributable to the various conditions and 
did not render a separate diagnosis.  There is no basis by 
which the Board can make a reasoned distinction between 
service-connected and nonservice-connected symptomatology.  
Therefore, pursuant to Mittleider, the Board will consider 
all of the veteran's psychiatric symptoms as part of the 
veteran's service-connected psychiatric disorder. 

(ii.)  Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9433 [dysthymic 
disorder] (2002).  There is some indication in the medical 
records, and indeed in the rating decisions, that the 
precise nature of the veteran's psychiatric disability has 
not been established.   In any event, although Diagnostic 
Code 9433 pertains specifically to dysthymic disorder, all 
mental disorders (except eating disorder) are rated under 
the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated 
under Diagnostic Code 9433.

Discussion

(i.) Schedular rating

The veteran is currently evaluated at the 30 percent 
level.  The Board must accordingly determine whether the 
veteran's symptoms more nearly approximate the criteria 
for the 50 percent level or higher.  If they do not, then 
a higher rating may not be awarded.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
the Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 50 
percent rating, but does not warrant a higher rating.  

In regard to social function, as stated above, a 50 
percent rating under the former schedular criteria 
requires a showing that the veteran's ability to establish 
or maintain effective or favorable relationships with 
people is considerably impaired. 

The evidence shows that much of the veteran's social 
impairment centers on a difficulty with anger control.  
The April 2000 VA examination described his  problem with 
anger as significant.  That report also shows that the 
veteran was under a restraining order due to a threat 
against his former wife.  On one occasion, the veteran 
reportedly purposely damaged his current wife's car so 
that she could not drive away.  The July 2001 VA 
examination report shows that the veteran had been 
arrested for grabbing his wife and taunting her.  He was 
taking an anger management class following that incident.  
The veteran also reported that was very controlling of his 
wife and finds himself particularly bothered by their 
child's crying.  His wife had complained that he was often 
rough with the child.  On examination, the veteran's mood 
was described as angry.  

The results of the veteran's behavior, as shown in a July 
1999 VA examination report, include a recent divorce from 
the veteran's first wife after a twenty year marriage.  In 
July 2001, the veteran reported that the marriage ended 
after "an affair."  He did not indicate who had had the 
affair.  However, in July 1999 he reported that he had a 
new baby with a girlfriend who was still married to 
someone else at that time.  

Therefore, while the veteran has shown little difficulty 
in establishing relationships, it does appear that his 
ability to maintain effective and favorable relationships 
is considerably impaired, due primarily to his 
difficulties with anger control.  The Board believes that 
the evidence presented as to social impairment is 
consistent with the criteria for a 50 percent rating.  

However, the Board finds that the evidence of record does 
not show such impairment as could appropriately be 
described as severe or total.  The Board notes that, 
although the veteran's first marriage ended during the 
period under review, that marriage lasted for almost 
twenty years.  Moreover, as stated above, the veteran does 
not appear to have any difficulty in establishing new 
relationships.  Although the veteran has stated that he 
does not participate in social groups, he appears to enjoy 
social activities, such as bowling and other sports, 
despite recent problems with finances which limit these 
activities. 

Further, the veteran has maintained a constructive outlook 
on the situation and appears to be willing to make 
improvements.  In the April 2000 VA report, the veteran 
stated that he understood the problem he was having with 
anger and was anxious to do something about it.  He stated 
that he understood that it was detrimental to his 
happiness and that it was playing too big a part in his 
life.  

For these reasons, primarily the veteran's history of a 
twenty year relationship, his ability to establish new 
relationships and his positive attitude towards growth and 
improvement, the Board finds that the evidence does not 
support a finding of either severe or total social 
impairment.

In addition to the criteria relating to social impairment, 
a 50 percent rating requires a showing that by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

The record reflects that the veteran has had a relatively 
tumultuous work history following his service career, and 
his difficulties are reflective of considerable impairment 
in occupational functioning, consistent with a 50 percent 
rating.  The April 2000 and July 1998 VA examination 
reports show that he has worked at multiple jobs since 
service, some for very short periods of time.  The veteran 
had a twenty year military career, which ended in 1995.  
During that time, he served as a nuclear weapons 
specialist.  The July 1998 VA examination report indicates 
that, at the time of the examination, the veteran was 
working for an air filtration company.  Prior to that, he 
had worked in a laser printer cartridge recycling unit for 
four months, an automotive muffler and brake shop for one 
year, an auto warehouse for four months, and worked with 
painting and water purification systems for one year.  In 
July 2001, he also reported a two month stint as a housing 
inspector, and two months in a work-study program with VA.

In July 1999, the veteran attributed several of his job 
losses to poor performance and difficulty getting along 
with others.  In the July 1998 VA examination, the veteran 
indicated that he changed jobs out of dissatisfaction, 
stating that he was hoping to get a better job and this 
had not panned out; however, given the findings related to 
anger control, there is no reason to doubt that the 
veteran has difficulty in this area and that it is at 
least in some degree attributable to his psychiatric 
disorder.  

In July 2001, the veteran reported that his temper was a 
big issue in causing problems with his supervisors.  He 
stated that he would talk back and become belligerent.  
Although his difficulty with anger was described as 
predating service, he stated that it really had noticeable 
onset in 1975.  

Although the evidence stated supports a finding of 
considerable industrial impairment, the Board does not 
believe that it supports a finding that the veteran is 
severely or totally impaired in his occupational 
functioning.  Thus, neither a 70 percent nor a 100 percent 
rating is warranted.  This is because, as stated, the 
veteran has shown considerable willingness to obtain work 
and to improve his skills.  He became involved in a work 
study course with VA and was stated to be taking a 
motorcycle mechanics course.  He has consistently applied 
for new positions, and has had success in obtaining work.  
The Board also notes the veteran's lengthy service career.  
Though it has apparently been difficult for him to control 
his anger and to otherwise comport himself in a work 
environment since service, the Board can identify no 
evidence to indicate more than considerable difficulty in 
this regard.  

The Board made its determination that the veteran showed 
considerable occupational impairment, based primarily on 
the veteran's frequent employment changes in combination 
with the medical evidence of his problems with anger 
control.  However, in finding that the veteran is neither 
severely nor totally occupationally impaired, the Board 
notes the lack of a direct connection drawn by the medical 
evidence between his employment problems and his 
psychiatric disorder.  The July 1998 VA examiner 
attributed unsteady employment to the veteran's 
psychiatric disorder, but there are no medical findings 
that the veteran is unemployable due to his disorder, or 
that he is severely impaired in this regard, and the Board 
does not believe that the evidence discussed supports such 
a finding.

Also of note, the evidence and the medical findings 
reflecting the veteran's social and industrial impairment 
appear to be inconsistent with the GAF scores of 65, 68, 
70, and 90 recorded in medical records.  These GAF scores 
reflect only minimal to mild social and industrial 
impairment.  The Board finds, however, that the evidence 
reflected in the medical reports is consistent with a 
higher level of social and industrial impairment than is 
reflected in the GAF scores; the Board will resolve this 
conflict in the veteran's favor.  See 38 C.F.R. § 4.3 
(2002).  The Board further finds that the evidence of 
record, in particular the GAF scores, does not support a 
finding of either severe or total social and industrial 
impairment.  Indeed, the veteran's disability has 
consistently been described as mild or at worst moderate 
by examiners.

As discussed above, the Board has found that the former 
version of Diagnostic Code 9433 is more favorable to the 
veteran.  However, the Board has also reviewed the 
veteran's symptoms under the current version of Diagnostic 
Code 9433.  For many of the reasons already discussed, the 
evidence does not support a conclusion that the veteran 
has symptoms which would warrant the assignment of a 70 
percent or a 100 percent disability rating under the 
current version.  

The evidence does not show such symptoms of the 100 
percent level as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

Nor does the evidence show such symptoms of the 70 percent 
level as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board notes that it is at least debatable that the 
veteran has shown impaired impulse control, such as 
unprovoked irritability with periods of violence.  The 
evidence shows that the veteran has threatened his wife, 
has damaged her property and was arrested for grabbing and 
taunting her.  Nevertheless, even if this criterion is 
conceded, the evidence as discussed above, including the 
veteran's GAF scores, is indicative of psychiatric 
pathology which does not more nearly approximate the 
overall criteria for the 70 percent level.  Indeed, 
virtually all of the facts consistent with the assignment 
of such a level of disability are lacking in this case.  

Therefore, for the reasons stated, the Board finds that a 
50 percent rating for the veteran's psychiatric disorder 
is appropriate, but that a rating higher than 50 percent 
is not warranted by the evidence of record.

(ii.)  Fenderson considerations 

This case involves an appeal of an initially assigned 
disability rating.  In Fenderson, Court discussed the 
concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-
connected psychiatric disability has not changed 
appreciably since he filed his claim.  His GAF scores have 
been relatively stable over the entire appeal period, and 
as described above his employment has been unsteady since 
he left military service, which has been attributed to his 
service-connected psychiatric disorder.  Most notably, 
there appears to have been none of the symptoms which 
would allow for the assignment of a 70 percent or higher 
disability rating at any time during the period of time 
here under consideration.  Based on the record, the Board 
finds that a 50 percent disability rating properly be 
assigned for the entire period from July 1, 1995.  

(iii.)  Extraschedular rating

In the SOC dated May 1999, the RO concluded that an 
extraschedular evaluation was not warranted for the 
veteran's service connected psychiatric disorder.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said 
to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

The veteran has not indicated, nor has he presented 
evidence to support the premise, that his service 
connected psychiatric disorder results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  There is no evidence 
of any hospitalization for the psychiatric disorder.  
Indeed, the July 2001 VA examiner specifically stated that 
there had been none.  There is no evidence of an 
extraordinary clinical picture.  The Board has been unable 
to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

There is no question that the veteran's service-connected 
psychiatric disability impacts his ability to work.  This 
has been address in the Board's assignment of a schedular 
rating of 50 percent above.  It should be noted that a 
specific degree of occupational impairment is contemplated 
in the 50 percent rating currently assigned his 
psychiatric disorder.  See 38 C.F.R. §§ 3.321(a), 4.1; see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition 
that industrial capabilities are impaired].  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected 
psychiatric disorder does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  Accordingly, an 
extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence of record supports 
an increased 50 percent rating for the veteran's 
psychiatric disorder, but a preponderance of the evidence 
is against a higher rating.  To the extent stated, the 
benefit sought on appeal will accordingly be granted.





CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased disability rating, 50 percent, 
for the veteran's psychiatric disorder is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

